UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	George Putnam Balanced Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	October 31, 2011 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 10/31/11 (Unaudited) COMMON STOCKS (58.6%) (a) Shares Value Banking (5.3%) Bank of New York Mellon Corp. (The) 227,400 $4,839,072 BB&T Corp. 82,800 1,932,552 Comerica, Inc. 49,700 1,269,835 Fifth Third Bancorp 195,300 2,345,553 JPMorgan Chase & Co. 606,700 21,088,892 PNC Financial Services Group, Inc. 28,900 1,552,219 State Street Corp. 228,600 9,233,154 SunTrust Banks, Inc. 38,000 749,740 U.S. Bancorp 320,100 8,191,359 Wells Fargo & Co. 413,900 10,724,149 Basic materials (1.9%) Alcoa, Inc. 123,900 1,333,164 Dow Chemical Co. (The) 56,048 1,562,618 E.I. du Pont de Nemours & Co. 132,400 6,364,468 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 32,100 1,292,346 Nucor Corp. 96,700 3,653,326 PPG Industries, Inc. 65,900 5,694,419 Rio Tinto PLC ADR (United Kingdom) 34,200 1,848,852 Weyerhaeuser Co. (R) 35,072 630,595 Capital goods (3.3%) Avery Dennison Corp. 30,400 808,640 Eaton Corp. 83,100 3,724,542 Emerson Electric Co. 31,000 1,491,720 Illinois Tool Works, Inc. 76,800 3,734,784 Ingersoll-Rand PLC 72,500 2,256,925 KBR, Inc. 35,200 982,432 Lockheed Martin Corp. 22,600 1,715,340 Northrop Grumman Corp. 82,200 4,747,050 Parker Hannifin Corp. 60,400 4,925,620 Raytheon Co. 85,500 3,778,245 Staples, Inc. 236,300 3,535,048 United Technologies Corp. 86,100 6,714,077 Communication services (4.4%) AT&T, Inc. 589,382 17,274,785 Comcast Corp. Class A 316,700 7,426,615 DIRECTV Class A (NON) 29,600 1,345,616 Time Warner Cable, Inc. 49,200 3,133,548 Verizon Communications, Inc. 502,800 18,593,544 Vodafone Group PLC ADR (United Kingdom) 159,300 4,434,912 Conglomerates (2.1%) 3M Co. 38,800 3,065,976 General Electric Co. 935,000 15,623,850 Tyco International, Ltd. 128,100 5,834,955 Consumer cyclicals (5.3%) Bed Bath & Beyond, Inc. (NON) 34,400 2,127,296 Carnival Corp. 80,900 2,848,489 Clorox Co. (The) 15,800 1,057,652 Ford Motor Co. (NON) 114,300 1,335,024 Home Depot, Inc. (The) 78,600 2,813,880 Kimberly-Clark Corp. 61,700 4,301,107 Marriott International, Inc. Class A 78,820 2,482,830 News Corp. Class A 89,700 1,571,544 Omnicom Group, Inc. 46,400 2,063,872 Stanley Black & Decker, Inc. 28,000 1,787,800 Target Corp. 116,300 6,367,425 Time Warner, Inc. 267,300 9,352,825 TJX Cos., Inc. (The) 133,300 7,855,368 Viacom, Inc. Class B 156,700 6,871,295 Wal-Mart Stores, Inc. 45,900 2,603,448 Walt Disney Co. (The) 204,500 7,132,960 Consumer finance (0.5%) American Express Co. 110,900 5,613,758 Consumer staples (5.3%) Avon Products, Inc. 97,600 1,784,128 Coca-Cola Co. (The) 29,800 2,035,936 Coca-Cola Enterprises, Inc. 117,200 3,143,304 Colgate-Palmolive Co. 22,900 2,069,473 CVS Caremark Corp. 206,500 7,495,950 General Mills, Inc. 63,200 2,435,096 Hertz Global Holdings, Inc. (NON) 176,300 2,045,080 Kellogg Co. 33,000 1,788,930 Kraft Foods, Inc. Class A 110,862 3,900,125 Lorillard, Inc. 17,200 1,903,352 Newell Rubbermaid, Inc. 211,400 3,128,720 PepsiCo, Inc. 35,000 2,203,250 Philip Morris International, Inc. 198,200 13,848,233 Procter & Gamble Co. (The) 204,200 13,066,756 SYSCO Corp. 41,100 1,139,292 Energy (7.0%) Anadarko Petroleum Corp. 14,100 1,106,850 Chevron Corp. 179,800 18,887,990 ConocoPhillips 54,300 3,781,995 Devon Energy Corp. 61,900 4,020,405 Exxon Mobil Corp. 285,000 22,255,650 Hess Corp. 47,600 2,977,856 National Oilwell Varco, Inc. 29,200 2,082,836 Newfield Exploration Co. (NON) 76,400 3,075,864 Noble Corp. (Switzerland) 104,600 3,759,324 Occidental Petroleum Corp. 66,800 6,208,392 Schlumberger, Ltd. 67,995 4,995,593 Total SA ADR (France) 137,800 7,206,940 Valero Energy Corp. 68,700 1,690,020 Financials (3.2%) Aflac, Inc. 69,300 3,124,737 Citigroup, Inc. 272,150 8,597,219 Goldman Sachs Group, Inc. (The) 85,710 9,389,531 MetLife, Inc. 83,800 2,946,408 Progressive Corp. (The) 231,200 4,395,112 Prudential Financial, Inc. 176,200 9,550,040 Health care (9.6%) Abbott Laboratories 28,200 1,519,134 Aetna, Inc. 160,600 6,385,456 Baxter International, Inc. 136,900 7,526,762 Bristol-Myers Squibb Co. 113,700 3,591,783 Celgene Corp. (NON) 33,700 2,184,771 CIGNA Corp. 88,200 3,910,788 Covidien PLC (Ireland) 91,412 4,300,020 Johnson & Johnson 314,900 20,276,410 Medtronic, Inc. 90,000 3,126,600 Merck & Co., Inc. 317,300 10,946,850 Novartis AG ADR (Switzerland) 77,200 4,359,484 Pfizer, Inc. 1,058,158 20,380,122 Quest Diagnostics, Inc. 107,400 5,992,920 St. Jude Medical, Inc. 116,100 4,527,900 Stryker Corp. 89,200 4,273,572 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 53,700 2,193,645 Thermo Fisher Scientific, Inc. (NON) 135,500 6,811,585 Insurance (2.1%) Allstate Corp. (The) 179,900 4,738,566 Chubb Corp. (The) 75,300 5,048,865 Marsh & McLennan Cos., Inc. 193,800 5,934,156 RenaissanceRe Holdings, Ltd. 17,000 1,158,040 Sun Life Financial, Inc. (Canada) 62,700 1,581,294 Travelers Cos., Inc. (The) 112,600 6,570,210 Investment banking/Brokerage (0.2%) Morgan Stanley 102,740 1,812,334 Real estate (0.5%) CreXus Investment Corp. (R) 100,500 960,780 Equity Residential Trust (R) 29,348 1,722,141 ProLogis, Inc. (R) 56,481 1,680,875 Simon Property Group, Inc. (R) 12,362 1,587,775 Technology (5.0%) Adobe Systems, Inc. (NON) 86,200 2,535,142 Apple, Inc. (NON) 4,300 1,740,554 Cisco Systems, Inc. 446,300 8,269,939 EMC Corp. (NON) 233,800 5,730,438 Hewlett-Packard Co. 133,800 3,560,418 Honeywell International, Inc. 130,000 6,812,000 IBM Corp. 21,500 3,969,545 Intel Corp. 166,400 4,083,456 Juniper Networks, Inc. (NON) 122,200 2,990,234 KLA-Tencor Corp. 33,400 1,572,806 Microsoft Corp. 198,200 5,278,066 Oracle Corp. 65,100 2,133,327 Qualcomm, Inc. 69,300 3,575,880 SanDisk Corp. (NON) 56,000 2,837,520 Texas Instruments, Inc. 56,000 1,720,880 Yahoo!, Inc. (NON) 89,800 1,404,472 Transportation (0.3%) FedEx Corp. 15,400 1,260,182 United Parcel Service, Inc. Class B 38,400 2,697,216 Utilities and power (2.6%) Ameren Corp. 139,200 4,437,696 American Electric Power Co., Inc. 98,000 3,849,440 Dominion Resources, Inc. 27,300 1,408,407 Duke Energy Corp. 76,300 1,558,046 Edison International 128,700 5,225,220 Entergy Corp. 88,600 6,128,462 Exelon Corp. 20,400 905,556 NextEra Energy, Inc. 39,600 2,233,440 PG&E Corp. 119,550 5,128,695 Total common stocks (cost $633,349,584) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.8%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, May 20, 2041 $19,575,162 $21,281,871 4s, February 20, 2041 10,678,340 11,399,962 U.S. Government Agency Mortgage Obligations (10.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 9,936 11,036 3 1/2s, January 1, 2041 547,105 555,974 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, November 1, 2041 24,000,000 26,306,251 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 9,201,489 10,009,824 5s, with due dates from August 1, 2033 to January 1, 2039 4,947,953 5,327,386 4 1/2s, TBA, November 1, 2041 47,000,000 49,702,500 3 1/2s, December 1, 2040 945,450 962,660 3 1/2s, TBA, November 1, 2041 25,000,000 25,419,923 Total U.S. government and agency mortgage obligations (cost $148,489,788) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.2%) (a) Principal amount Value Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 $1,100,000 $1,103,148 2 1/8s, FDIC guaranteed notes, June 15, 2012 1,400,000 1,415,544 Total U.S. Government Agency Obligations (cost $2,504,067) U.S. TREASURY OBLIGATIONS (4.6%) (a) Principal amount Value U.S. Treasury Bonds 4 1/2s, February 15, 2036 $30,000 $37,212 U.S. Treasury Notes 3 1/2s, May 31, 2013 36,000,000 37,858,360 1 3/8s, May 15, 2013 5,900,000 6,004,979 1 1/4s, April 15, 2014 3,100,000 3,169,145 1s, August 31, 2016 7,000,000 7,013,672 Total U.S. treasury Obligations (cost $54,127,723) CORPORATE BONDS AND NOTES (17.0%) (a) Principal amount Value Basic materials (1.0%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $275,000 $351,599 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 1,545,000 1,778,359 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 1,190,000 1,545,916 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,450,000 1,549,688 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,109,827 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,018,000 1,305,424 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,155 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 265,248 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 20,000 23,321 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 203,775 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 450,000 614,590 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 570,000 641,165 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 385,000 484,915 Sealed Air Corp. sr. notes 7 7/8s, 2017 585,000 624,800 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 35,000 43,225 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 51,000 59,731 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 16,000 19,058 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 30,000 31,473 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 216,573 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 210,240 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 735,000 801,407 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 1,595,000 1,708,644 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 945,161 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,214,676 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 275,862 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 122,259 Communication services (1.7%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 235,937 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 280,745 American Tower Corp. sr. unsec. notes 7 1/4s, 2019 800,000 946,243 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 555,000 592,196 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 705,000 818,804 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,194,000 1,432,804 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,380,000 1,796,313 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 715,000 631,881 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 305,000 302,135 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 290,000 373,334 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 283,517 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 330,587 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 725,791 France Telecom sr. unsec. unsub. notes 8 1/2s, 2031 (France) 445,000 649,305 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 287,035 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 89,759 NBC Universal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 (FWC) 380,000 462,938 NBC Universal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 (FWC) 295,000 331,527 Qwest Corp. notes 6 3/4s, 2021 462,000 490,998 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 135,850 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 122,000 135,859 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 1,125,000 1,216,363 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,120,000 2,773,838 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 300,000 304,740 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 845,000 897,009 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 823,617 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 150,000 170,453 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 431,501 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 149,135 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 966,989 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,310,413 Consumer cyclicals (0.9%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 475,000 519,161 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 730,000 963,954 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 469,655 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 440,747 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 820,000 941,022 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 325,000 361,563 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 555,000 561,560 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 800,000 876,000 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 1,245,000 1,249,842 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 341,862 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 290,000 323,494 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 846,000 833,310 News America Holdings, Inc. company guaranty 7 3/4s, 2024 1,045,000 1,265,037 Owens Corning company guaranty sr. unsec. notes 9s, 2019 324,000 380,295 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 223,543 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 677,124 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 120,000 129,040 Time Warner, Inc. debs. 9.15s, 2023 340,000 472,578 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 375,000 504,008 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 595,000 790,966 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 257,663 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 539,851 Beam, Inc. sr. unsec. unsub. notes 3s, 2012 850,000 856,375 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,234,297 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 279,000 302,018 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 2,293,000 2,227,076 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 740,094 859,042 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 139,197 145,464 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 810,000 938,323 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 153,551 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 820,000 1,084,912 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 360,000 488,879 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 395,405 Kroger Co. company guaranty 6 3/4s, 2012 275,000 282,145 Kroger Co. company guaranty 6.4s, 2017 500,000 592,826 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 724,343 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 748,474 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 788,818 Energy (1.0%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,236,496 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 655,000 734,672 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 192,157 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 10,000 10,700 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 400,917 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 261,438 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 828,457 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 243,136 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 340,000 443,171 Marathon Petroleum Corp. 144A sr. unsec. notes 6 1/2s, 2041 175,000 203,707 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 225,000 232,726 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 287,995 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 667,875 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 437,576 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 342,900 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 867,842 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 363,272 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 987,001 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 730,148 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 245,000 249,283 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 556,081 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 180,000 234,725 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 283,578 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 319,439 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 455,000 502,114 Financials (7.0%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 500,000 549,040 Aflac, Inc. sr. unsec. notes 6.45s, 2040 345,000 366,559 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 1,160,000 1,208,961 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.543s, 2017 545,000 489,236 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 300,000 289,500 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 665,000 672,689 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,150,000 1,339,433 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 548,422 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 12,100,000 12,232,634 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 301,231 Bank One Corp. unsec. unsub. notes 5.9s, 2011 1,000,000 1,001,857 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.97306s, 2027 2,755,000 1,647,909 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 145,000 105,850 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 280,000 222,600 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 804,000 897,610 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,357,967 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 580,110 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 389,796 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.08617s, 2012 297,250 296,611 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,040,000 1,035,376 Capital One Bank USA NA sub. notes 8.8s, 2019 385,000 456,525 Capital One Capital III company guaranty 7.686s, 2036 320,000 317,600 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 450,000 465,750 Citigroup, Inc. sr. unsec. sub. FRN 0.60683s, 2016 123,000 100,274 Citigroup, Inc. sub. notes 5s, 2014 1,369,000 1,394,997 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 200,000 194,856 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 290,000 295,684 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 211,934 CNA Financial Corp. unsec. notes 6 1/2s, 2016 435,000 471,835 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,269,453 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 475,000 510,474 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 934,000 807,910 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 605,000 654,853 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 635,000 656,352 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2016 470,000 357,200 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 361,000 391,028 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 19,000 19,976 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 785,000 802,112 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.35022s, 2028 1,057,000 640,513 GATX Financial Corp. notes 5.8s, 2016 560,000 601,341 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 355,000 350,342 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 260,000 287,475 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.47839s, 2016 455,000 423,330 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 40,000 46,777 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 1,200,000 1,320,566 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,410,000 1,274,541 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 911,562 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 745,000 714,122 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,540,000 1,562,473 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 890,000 579,870 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,066,040 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 1,760,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 956,475 ING Bank NV 144A sr. unsec. notes FRN 1.39711s, 2013 (Netherlands) 1,535,000 1,514,581 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 257,813 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,077,051 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 499,000 515,428 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.28617s, 2047 2,443,000 1,686,677 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 523,000 522,346 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,285,000 1,548,425 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,060,000 1,022,254 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 280,000 299,904 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,850,000 1,723,064 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 998,999 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 815,000 1,229,767 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,561,264 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,300,000 1,376,240 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 579,579 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 101,942 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 495,070 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 459,393 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 525,000 488,250 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,166,608 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 377,463 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 392,648 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 2,020,000 2,004,850 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 600,000 728,497 Prudential Financial, Inc. sr. notes 6.2s, 2015 190,000 208,865 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.22522s, 2017 210,000 199,835 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 357,738 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 900,000 878,660 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 216,000 293,643 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 361,000 406,379 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.12761s, 2017 (France) 385,000 210,861 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 716,333 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.34711s, 2037 1,790,000 1,249,928 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 265,000 290,910 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 480,000 519,632 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 750,000 954,053 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 470,000 488,839 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 555,000 567,544 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,190,736 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 145,000 167,247 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,050,000 1,185,536 Wells Fargo Bank NA unsec. sub. notes FRN 0.50006s, 2016 710,000 640,516 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2013 (Australia) 1,010,000 970,610 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 710,000 755,126 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 159,000 147,075 Government (0.5%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 4,000,000 5,774,488 Health care (0.1%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $95,000 120,879 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 494,675 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 419,683 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 129,285 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 180,000 209,372 WellPoint, Inc. notes 7s, 2019 155,000 191,684 Technology (0.2%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 281,000 308,129 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 715,000 834,145 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 915,000 1,041,620 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 395,000 411,317 Transportation (0.5%) American Airlines 2011-2 Class A Pass Through Trust company guaranty secured airplanes 8 5/8s, 2021 340,000 339,150 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 176,000 193,611 Burlington Northern Santa Fe, LLC. sr. unsec. unsub. notes 5 3/4s, 2040 145,000 171,554 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 690,135 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 167,734 171,508 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 388,751 394,582 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 205,000 208,609 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 448,683 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,283,791 1,283,791 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 727,442 765,633 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 649,560 Utilities and power (2.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 525,424 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 564,167 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 1,230,000 1,461,769 Beaver Valley Funding Corp. sr. bonds 9s, 2017 493,000 526,056 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 975,000 1,088,775 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 2,229,339 2,385,394 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 275,000 327,183 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 583,488 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 530,000 583,615 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.66856s, 2066 2,310,000 1,956,270 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 11,770 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 614,327 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 617,649 Electricite de France 144A notes 6.95s, 2039 (France) 655,000 837,877 Electricite de France 144A sr. notes 5.6s, 2040 (France) 640,000 704,828 Electricite de France 144A sr. notes 4.6s, 2020 (France) 440,000 468,667 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 360,000 348,480 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 850,000 873,598 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 280,000 277,959 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 365,000 403,341 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 610,000 634,742 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 164,000 164,267 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 185,000 205,784 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 304,387 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 420,625 Kansas Gas and Electric Co. bonds 5.647s, 2021 306,512 324,406 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 735,000 784,625 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 365,959 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 360,000 467,867 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 451,677 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 140,000 169,467 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 331,000 378,076 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 184,022 184,177 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 50,000 54,101 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,373,660 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 649,440 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,216,165 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,026,932 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 131,012 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,024,000 1,328,928 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 975,000 993,695 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 960,000 1,177,427 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,945,000 1,925,550 Total corporate bonds and notes (cost $187,996,011) CONVERTIBLE PREFERRED STOCKS (1.5%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 93,931 $5,301,231 General Motors Co. Ser. B, $2.375 cv. pfd. 89,334 3,735,278 MetLife, Inc. $3.75 cv. pfd. 48,800 3,314,008 PPL Corp. $4.75 cv. pfd. 55,331 3,105,176 PPL Corp. $4.375 cv. pfd. 43,000 2,332,320 Total convertible preferred stocks (cost $18,487,261) INVESTMENT COMPANIES (0.8%) (a) Shares Value Market Vectors Gold Miners ETF 26,800 $1,340,804 Utilities Select Sector SPDR Fund 218,400 7,609,056 Total investment Companies (cost $7,053,181) MORTGAGE-BACKED SECURITIES (0.6%) (a) Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $1,407,000 $1,419,245 Federal National Mortgage Association Grantor Trust Ser. 01-79, Class BI, IO, 0.31066s, 2045 1,901,244 20,153 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.523978s, 2043 5,773,498 104,500 Ser. T-56, Class 3, IO, 0.470982s, 2043 (FWC) 6,731,534 3,366 Ser. T-56, Class 1, IO, 0.293104s, 2043 8,992,560 5,396 Ser. T-56, Class 2, IO, 0.121236s, 2043 8,096,043 7,286 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 205,004 176,570 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 915,115 924,266 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 686,691 Ser. 99-C1, Class G, 6.41s, 2031 765,731 677,672 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,161,182 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.590489s, 2049 1,512,533 1,543,086 FRB Ser. 07-HQ12, Class A2FL, 0.49322s, 2049 696,001 602,806 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 456,000 18,240 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.595s, 2034 (F) 372,446 275,547 Total mortgage-backed securities (cost $7,397,104) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $257,751 IL State G.O. Bonds 4.421s, 1/1/15 420,000 438,375 4.071s, 1/1/14 1,250,000 1,286,763 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 428,257 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 300,520 Total municipal bonds and notes (cost $2,511,501) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) $194,241 $19 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.24472s, 2037 308,000 243,320 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.993s, 2032 (F) 382,795 152,895 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,216,563 176,402 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,841,397 220,968 Total asset-backed securities (cost $749,587) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%) (a) Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $226,000 $220,374 Korea Development Bank (The) sr. unsec. unsub. notes 4s, 2016 450,000 454,991 Total foreign government bonds and notes (cost $683,971) SHORT-TERM INVESTMENTS (12.1%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (e) 117,475,193 $117,475,193 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, December 20, 2011 10,000,000 $9,997,414 Straight-A Funding, LLC commercial paper with an effective yield of 0.168%, December 27, 2011 15,000,000 $14,996,033 Total short-term investments (cost $142,468,640) TOTAL INVESTMENTS Total investments (cost $1,205,818,418) (b) TBA SALE COMMITMENTS OUTSTANDING at 10/31/11 (proceeds receivable $6,067,969) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Assocation Pass-Through Certificates, 3 1/2s, November 1, 2041 $6,000,000 11/14/2011 $6,100,781 Total Key to holding's abbreviations ADR American Depository Receipts ETF Exchange Traded Fund FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through October 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,174,150,277. (b) The aggregate identified cost on a tax basis is $1,211,484,085, resulting in gross unrealized appreciation and depreciation of $113,836,023 and $48,715,290, respectively, or net unrealized appreciation of $65,120,733. (NON) Non-income-producing security. (FWC) Forward commitment, in part or in entirety (Note 1). (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $26,939 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $109,484,224 and $187,732,920, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $95,123,047 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 19.4% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $22,379,788 $— $— Capital goods 38,414,423 — — Communication services 52,209,020 — — Conglomerates 24,524,781 — — Consumer cyclicals 62,572,815 — — Consumer staples 61,987,625 — — Energy 82,049,715 — — Financials 138,338,366 — — Health care 112,307,802 — — Technology 58,214,677 — — Transportation 3,957,398 — — Utilities and power 30,874,962 — — Total common stocks — — Asset-backed securities — 793,604 — Convertible preferred stocks — 17,788,013 — Corporate bonds and notes — 200,180,845 — Foreign government bonds and notes — 675,365 — Investment Companies 8,949,860 — — Mortgage-backed securities — 7,626,006 — Municipal bonds and notes — 2,711,666 — U.S. Government Agency Obligations — 2,518,692 — U.S. Government and Agency Mortgage Obligations — 150,977,387 — U.S. Treasury Obligations — 54,083,368 — Short-term investments 117,475,193 24,993,447 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $— $(6,100,781) Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. George Putnam Balanced Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2011
